Case 1:20-cv-00152-LTB Document 4 Filed 01/21/20 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-00152-LTB

UNITED STATES OF AMERICA,

             Plaintiff,

v.


     1. DIPLOMA, PRINCETON UNIVERSITY, Ph.D. IN MATHEMATICS, ISSUED TO
         ALANUM MATHISON TURING;
     2. PHOTOGRAPH OF ALAN TURING IN COAT AND TIE, FACING RIGHT, BY
         ELLIOTT & FRY;
     3. PHOTOGRAPH OF ALAN TURING IN COAT AND TIE, FACING LEFT, BY
         ELLIOTT & FRY;
     4. ORDER OF THE BRITISH EMPIRE MEDAL, MINIATURE, AND INSTRUCTION
         SHEET CONTAINED IN BOX GILDED WITH O.B.E.;
     5. LETTER FROM KING GEORGE VI PRESENTING O.B.E. TO ALAN M.
         TURING, ESQ.;
     6. ALAN TURING’S HAZELHURST PREPATORY SCHOOL REPORT,
         DECEMBER 1924;
     7. ALAN TURING’S SHERBORNE SCHOOL REPORT, FIRST-HALF SUMMER
         TERM 1926;
     8. ALAN TURING’S SHERBORNE SCHOOL REPORT, SECOND-HALF SUMMER
         TERM 1926;
     9. ALAN TURING’S SHERBORNE SCHOOL REPORT, FIRST-HALF
         MICHAELMAS TERM 1927;
     10. ALAN TURING’S SHERBORNE SCHOOL REPORT, LENT TERM 1931;
     11. ALAN TURING’S SHERBORNE SCHOOL REPORT, SUMMER TERM 1931;
     12. PHOTOSTAT COPY OF PRÉCIS OF THE THEORY OF RELATIVITY BY
         ALBERT EINSTEIN PREPARED BY ALAN TURING FOR HIS MOTHER AT
         AGE FIFTEEN AND A HALF;
     13. TAN POSTCARD, WITH CAPTION READING “THE UNIVERSAL ELECTRONIC
         COMPUTER INSTALLED AT MANCHESTER UNIVERSITY BY FERRANTI
         LIMITED, WHO ARE MANUFACTURING UNDER LICENCE FROM THE
         CORPORATION” WITH HANDWRITING “ALAN STANDING”;
     14. PHOTOGRAPH OF ALAN TURING, FACING RIGHT, VERSO READS “ALAN M.
         TURING 1936”;
     15. PHOTOGRAPH OF ALAN TURING, THREE-QUARTER PORTRAIT IN COAT
         AND TIE, FACING RIGHT;
     16. PHOTOGRAPH OF ALAN TURING RUNNING; AND
Case 1:20-cv-00152-LTB Document 4 Filed 01/21/20 USDC Colorado Page 2 of 4




   17. PHOTOCOPY OF POSTCARD FROM ALAN TURING TO HIS MOTHER WITH
       BLUE INK NOTES,


              Defendants.


                      NOTICE OF COMPLAINT FOR FORFEITURE


       YOU ARE HEREBY NOTIFIED that the United States of America (“the United

States”) filed the attached Verified Complaint for Forfeiture In Rem, seeking forfeiture of

the above defendant assets. (Doc. 1).

       If you wish to contest the forfeiture and assert an interest in any of the defendant

assets, you must file a Claim with the Court by March 2, 2020, Pursuant to Rule G(5) of

the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

any Claim filed must:

              (1)    identify the specific property claimed;

              (2)    identify the claimant and state the claimant’s interest in the

                     property;

              (3)    be signed by the claimant under penalty of perjury.

       Even if you have previously filed a claim and/or otherwise contested the forfeiture

of the assets in this case by sending documentation to Homeland Security

Investigations, you must file a new claim in this civil forfeiture case to prevent entry of

default.

       Within 21 days after filing a Claim, you must then file an Answer to the Verified

Complaint with the Court.
Case 1:20-cv-00152-LTB Document 4 Filed 01/21/20 USDC Colorado Page 3 of 4




       In addition to filing a Claim and an Answer, you must indicate whether you

consent to the jurisdiction of a United States magistrate judge in this civil forfeiture case.

If you consent, you must complete and file the attached Magistrate Judge Consent

Form with the Court no later than 1) seven days before the scheduling conference, if

any; or (2) 45 days after the filing of the first response, other than an answer, to the

operative complaint, whichever is earlier. (Doc. 3).

       File your Claim, Answer, and Magistrate Judge Consent Form with the Court,

and provide copies of same to the Assistant United States Attorney, to the addresses

listed below:

       Clerk of the United States District Court        Laura B. Hurd
       901 19th Street                                  Assistant United States Attorney
       Denver, Colorado 80294                           United States Attorney’s Office
                                                        1801 California St., Ste 1600
                                                        Denver, Colorado 80202

       Failure to file a timely Claim and Answer will result in default and forfeiture

of the defendant assets to the United States.

       DATED this 21st day of January, 2020.


                                                   Respectfully submitted,


                                                   JASON R. DUNN
                                                   United States Attorney

                                             By: s/Laura B. Hurd
                                                 Laura B. Hurd
                                                 Assistant U.S. Attorney
                                                 U.S. Attorney’s Office
                                                 1801 California St., Ste 1600
                                                 Denver, Colorado 80202
                                                 Telephone: (303) 454-0100
Case 1:20-cv-00152-LTB Document 4 Filed 01/21/20 USDC Colorado Page 4 of 4




                                                E-mail: laura.hurd@usdoj.gov
                                                Attorney for the United States



                             CERTIFICATE OF SERVICE

      I hereby certify that on this 21st day of January 2020, true copies of the Notice of

Complaint for Forfeiture, Verified Complaint for Forfeiture In Rem, and Magistrate Judge

Consent Form with Instructions, were mailed via regular and Certified Mail to:

Katryna Lyn Spearman, Esq.
Lowther Walker LLC
101 Marietta Street, NW, Suite 3325
Atlanta, GA 30303
Attorney for Ms. Julia Turing
Cert No. 7004 2510 0000 3547 2736

Ms. Julia Turing
Conifer, Colorado 80433
Address on File
Cert No. 7004 2510 0000 3547 2729


                                                s/ Jasmine Zachariah
                                                FSA Data Analyst
                                                U.S. Attorney’s Office
